UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________
UNITED STATES,
                                                        ORDER
                                                        12-CR-357-2 (DRH)
        -v.-                                            17-CV-7336 (DRH)

DIANE KAYLOR,

                  Defendant.
________________________________________

HURLEY, Senior District Judge:

        Presently before the Court is Diane Kaylor’s (“Defendant”) motion for an order issuing a

certificate of appealability in connection with this Court’s October 15, 2019 order denying her

Section 2255 petition. (DEs 534, 535.) Defendant has failed to meet the standard for issuing a

certificate of appealability. A certificate of appealability should be entered where there has been

a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see

Matthews v. United States, 682 F. 3d 180, 185 (2d Cir. 2012). Defendant has not made such a

showing, initially or in the current motion. Accordingly, Defendant’s motion for an order issuing

a certificate of appealability is denied.

SO ORDERED.

Dated: Central Islip, New York
       December 17, 2019                               /s/ Denis R. Hurley
                                                      Denis R. Hurley
                                                      United States District Judge
